Citation Nr: 1514761	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-27 396	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated January 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a right knee disability was denied in a March 1993 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via an April 1993 letter, he did not perfect an appeal. 

2.  Evidence received since the March 1993 rating decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a right knee disability and does not raise a reasonable possibility of substantiating that claim.

3.  The Veteran's current tinnitus is not shown to be related to his active duty.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2014).  

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disability, which was denied in a January 2009 rating decision.  In March 2009, the Veteran submitted a claim of entitlement to service connection for tinnitus, which was denied in a July 2010 rating decision.  The two issues were merged in July 2013.  In December 2013, the Board remanded both issues for further development.  Specifically, the Board directed the RO to attempt to obtain the Veteran's service treatment records from Fort Carson, Colorado, obtain all identified VA treatment records, and obtain an addendum opinion regarding the etiology of the Veteran's tinnitus.  In September 2014, the Board found that the RO obtained all available treatment records, but again remanded both claims for further development.  

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, the Board directed the RO to provide the Veteran with the proper notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2005), which required VA to describe what evidence would be necessary to substantiate the element found insufficient in the previous denial.  In October 2014, the RO sent the Veteran a letter advising him of the criteria necessary to reopen a previously-denied claim and the criteria for establishing the underlying service connection claim.  The Board notes that the RO's October 2014 letter mistakenly informed the Veteran of the reasons why his service connection claim for bilateral hearing loss was denied, instead of his claim for a right knee disability.   However, VA is no longer required to give case-specific notices for claims to reopen.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  As there is no requirement to provide the specific reasons for the prior denial, the Board finds that the RO's failure to do so was harmless error.  Moreover, in a March 2015 appellate brief, the Veteran's representative correctly noted that the Veteran's claim of entitlement for service connection for a right knee disability was denied because the Veteran failed to submit new and material evidence to reopen the claim.  Accordingly, the Board finds that the Veteran had actual knowledge of the information needed to substantiate his claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).  As neither the Veteran nor his representative have alleged prejudice with respect to notice, the Board finds no prejudice to the Veteran in proceeding with the adjudication of the Veteran's claim to reopen.

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board directed the RO to obtain a supplemental opinion from a VA examiner addressing the Veteran's August 2010 and November 2012 statements that his tinnitus  began during service; that his post-service occupations required hearing protection; and that his truck driving duties were performed using a sound-proofed cab.  The Board further instructed that the examiner must not rely on the absence of complaints of or treatment for tinnitus during service, as the Veteran's active duty service treatment records are unavailable.  In October 2014, the RO obtained a supplemental opinion addressing the Veteran's assertions that his tinnitus began during service.  Although the October 2014 VA examiner did not specifically discuss the Veteran's post-service noise exposure, the examiner opined that the Veteran's symptoms were not indicative of noise-induced tinnitus.  Thus, any post-service noise exposure, or lack thereof, would not be relevant to the examiner's ultimate conclusion.  Accordingly, the Board finds that the failure to discuss the Veteran's post-service noise exposure is harmless error.  

Based on the foregoing, the Board finds that the RO substantially complied with the September 2014 remand directives with respect to both of the above-captioned claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the RO's June 2010 letter advised the Veteran of the requisite notice requirements.  Id.  With regard to the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, the RO's October 2014 letter informed the Veteran of both the criteria to reopen a claim and the criteria for establishing the underlying service connection claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); Quartuccio, 16 Vet. App. at 187-88.  Both letters also advised the Veteran of the type of information and evidence needed to establish a disability rating and an effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's Army Reserve treatment records; however, efforts to secure the Veteran's active duty service treatment records were unsuccessful.  In January 2009, the RO issued a formal finding of unavailability regarding these records.  The Board recognizes that in such cases, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  The RO also obtained all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Veteran was provided a VA examination in June 2010, with supplemental opinions issued in March 2014 and October 2014.  When viewed together, the examiners reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical evaluation, and rendered opinions that address all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, VA is not required to provide a medical examination or opinion to a veteran seeking to reopen a previously and finally disallowed claim unless new and material evidence is presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 121 (201).  As will be discussed herein, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a right knee disability.  Accordingly, a medical examination is not required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Claim to Reopen the Issue of Entitlement to Service 
Connection for a Right Knee Disability

In November 1992, the Veteran submitted a claim of entitlement to service connection for a right knee disability, which was denied in a March 1993 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via an April 1993 letter, he did not perfect an appeal.  As such, the March 1993 rating decision is final.  See 38 38 U.S.C.A. § 7105; C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b),

In October 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disability, which was denied in a January 2009 rating decision.  Thereafter, the Veteran perfected an appeal.  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the RO's March 1993 rating decision, the evidence of record consisted of the Veteran's Army Reserve treatment records and a written statement from the Veteran in which he asserted that he sought treatment for right knee pain and swelling during service.  The RO denied the Veteran's claim, finding that the evidence of record did not show that the Veteran's preexisting right knee disability increased in severity during his active duty.  Since the March 1993 rating decision, the evidence of record includes post-service VA treatment records from 1992 to the present.  The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial was based on the lack of evidence showing that the Veteran's preexisting right knee disability worsened during service.  A review of the Veteran's VA treatment records reveals no evidence pertaining to the condition of the Veteran's right knee during service.  Therefore, the evidence is not material, and the claim of entitlement to service connection for a right knee disability is not reopened.  See Shade, 24 Vet. App. at 117.  

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that his current tinnitus was caused by in-service exposure to hazardous noise while working as a mechanic and an armor vehicle crewmember.  In support of this, the Veteran asserts that he has experienced ringing in his ears ever since his exposure to acoustic trauma during service.  The Veteran's assertion is competent evidence as to the presence of observable symptoms, such as ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, the Board must also ascertain whether his statement is credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

As noted above, the Veteran's complete service treatment records are unavailable.  However, the Veteran's Army Reserve treatment records show that approximately 10 years after discharge from active duty, the Veteran denied experiencing any ear trouble during a May 1986 medical prescreening.  A July 1986 report of medical history likewise shows that the Veteran denied any ear trouble.  Post-service treatment records show no complaints of or treatment for tinnitus. 

During a June 2010 VA examination, the Veteran reported in-service exposure to noise form trucks and tanks.  The Veteran indicated that he first noticed symptoms of tinnitus approximately 10 years earlier and had no opinion as to the etiology.  He stated that he experienced a mild buzzing in his left ear approximately once every two weeks, lasting about one minute each occurrence.  The examiner opined that the Veteran's tinnitus was not likely related to service.

In July 2010, the Veteran's claim of entitlement to service connection for tinnitus was denied.

In an August 2010 notice of disagreement, the Veteran stated that he "never mentioned 10 years" and never told the examiner that he had tinnitus in the last 10 years.  He further stated that he was required to wear hearing protection in his post-service occupations, and his truck driving duties were performed using a sound-proofed cab.

In a November 2012 substantive appeal, the Veteran stated that he started experiencing "noise in [his] ears" during his military service.    

In March 2014, the VA examiner provided an addendum to the June 2010 examination report.  The examiner stated that notes from the June 2010 VA examination indicated that the Veteran reported a mild buzzing in his left ear occurring once every two weeks, and that it began approximately ten years earlier.  The examiner indicated that the Veteran stated that he did not know what he thought started the tinnitus.  The VA examiner opined that the Veteran's response indicated that the Veteran was not associating his tinnitus with his military service, noting that there were no complaints of tinnitus during the Veteran's active duty, and the Veteran denied ear trouble in 1986.  The examiner indicated that there was no reason to change the June 2010 opinion that the Veteran's reported tinnitus was not likely related to his military service.  

In October 2014, a different VA examiner provided the following supplemental opinion:

The 2010 and 2014 documents were reviewed.  In June 2010, at the [V]eteran's first audiometric evaluation, he reported that his tinnitus began 10 years prior to the evaluation[,] which would be around 2000.  The [V]eteran stated that his tinnitus occurs one minute every 2 weeks.  He had no opinion as to the etiology.  He did not attribute his tinnitus to his military service. 

Using the [V]eteran's statements, since the [service medical records] were unavailable, it must be thought of as most accurate and most true.  In 2010, the [V]eteran reported having tinnitus equiv[alent] to 26 minutes per year.  Twenty-six minutes of tinnitus on an annual basis is not indicative of noise-induced tinnitus.  The [V]eteran himself admitted to the onset of tinnitus to be in the 2000[,] which was 25 years after military service.  By his own admission, he did not equate his tinnitus to his military service.  In the absence of objective information, the [V]eteran's statements must be used and his 2010 statements must be considered more credible than any other statement made after that time (since he was denied service connection and his statements subsequently changed).  It is the opinion of this audiologist that 26 minutes of tinnitus is NOT noise-induced tinnitus.  It is the opinion of this audiologist that it is less likely than not that tinnitus is related to military service based upon the [V]eteran's own admission that his tinnitus was not related to service and occurred 25 years post military noise exposure.  I am in complete agreement with the original audiologist's opinion from 2010 and 2014.

A review of the evidence of record reflects that during the June 2010 VA examination, the Veteran reported that his tinnitus had its onset approximately 10 years earlier, and that he did not relate his symptoms to his active military service.  After service connection for tinnitus was denied in July 2010, the Veteran submitted a written statement asserting that he experienced "noise in [his] ears" since his active military service.  The Board assigns greater probative value to the statements made to the VA examiner before his service connection claim for tinnitus was denied.  See Caluza v. Brown, 7 Vet. App. 498, 506, 511-12 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, consistency with other evidence of record, self-interest, and bias).  

The Veteran's statement that he did not experience symptoms of tinnitus until approximately 2000 is also consistent with the only available service treatment records, which show that 10 years after discharge from active duty, the Veteran twice denied any ear troubles.  Although the record does not specifically indicate that Veteran denied symptoms of tinnitus, the Board finds that it is reasonable to conclude that one would report symptoms of buzzing or noise in the ears when asked about ear troubles during a physical evaluation.  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The  Board assigns greater probative value to the contemporaneous statements made during routine Army Reserve examinations than statements submitted to VA after service connection was denied.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

Furthermore, the record is silent for complaints of tinnitus until the Veteran filed a service connection claim in March 2009, over 30 years after discharge from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also 38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current tinnitus had its onset years after service, but is nevertheless related to in-service noise exposure, the Board finds that opining on the origin of tinnitus, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining causal connections between noise exposure and the development of tinnitus.  Thus, the Board finds that the Veteran's statements are not competent evidence to as to a nexus between in-service noise exposure and his current tinnitus.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

Moreover, the Veteran reported that he experienced mild buzzing in his left ear for approximately one minute every two weeks.  The October 2014 VA examiner opined that the Veteran's tinnitus was not likely caused by in-service noise exposure because the nature of the Veteran's symptoms, namely 26 minutes of tinnitus per year, was not indicative of noise-induced tinnitus.  The Board finds the October 2014 VA examiner's opinion probative in that it offered a clear conclusion and a reasoned medical explanation.   

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence of record that links the Veteran's tinnitus to his active duty or to any event therein beyond his own assertions, which, as found above, are neither credible evidence of continuous symptoms since service nor competent evidence as to the etiology of his current tinnitus.  The only probative etiological opinion of record is the October 2014 VA examiner's opinion, which is negative to the Veteran's claim.  

Accordingly, service connection for tinnitus is not warranted, as the most probative evidence shows that the Veteran's current tinnitus is not related to his active duty.   In reaching this decision, the Board carefully considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a right knee disability is denied.

Service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


